DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a) because replacement Figure 2B is primarily directed to processes not germane to the claims.  The examiner suggests a new figure which illustrates essentially the final runway drawing with the stacking angles.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is too long and does not describe the present invention since there is no method for making claimed and the claims are not drawn to a product (i.e., “materials”).  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896).
Schirtzinger discloses filling an excavation (49) positioned adjacent a runway (4, 5, 6, 7, 8, 9, 10) with foamed glass aggregate bodies (Figure 15) which are prevented from moving relative to one another, since they are within solid blocks (50).  The purpose of the invention is for an aircraft (16, 17, for example) to be moved thereover such that a portion of the bed is crushed (column 5, lines 23-31, for example).  Schirtzinger leaves the decision regarding the foamed glass aggregate material to one skilled in the art (column 9, lines 22-23).  The examiner takes Official notice that it is well known to suspend material in cement matrix in civil engineering applications.  It would have been obvious to one of ordinary skill at the time of the invention to have used a cement matrix as the material surrounding the foamed glass of Schirtzinger in order to obtain a block like component suitable for the purposes of Schirtzinger.  Regarding the stacking angle, it would have been obvious to one of ordinary skill at the time of the invention to have used any angle deemed best suited to a particular application.  Because this angle would be easily determined though routine experimentation, it is not patentable subject matter.
Regarding claim 11, it would have been obvious to one of ordinary skill at the time of the invention to have used any volume percentage in order to suitably function as the safety arrangement.
Schirtzinger teaches the strength and density of claim 14 (column 9, lines 38-41) and teaches that one skilled may configure the material in an alternative manner.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured the strength in the manner of claim 13 in order to suit a particular application.
Schirtzinger meets the recitations of claims 15 and 16 (Figure 15, for example).
Given the modified product of Schirtzinger, it would have been obvious to one of ordinary skill at the time of the invention to have used the steps of claims 18-20 in order to make the product.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896), as applied above, and further in view of Säthre et al. (WO 2006/068490).
Schirtzinger teaches that the decision regarding the foamed glass configuration is left to one skilled in the art.  Säthre teaches covering foamed glass bodies (17), at least some of which have a stacking angle of about 35 degrees (Figure 2) and covering with cement (18) for use in civil engineering applications.  It would have been obvious to one of ordinary skill at the time of the invention to have used the process of Säthre in the runway application of Schirtzinger in order to obtain a suitable safety system.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Säthre et al. (WO 2006/068490), as applied above, in view of Schirtzinger (U.S. Patent 3,066,896), as applied above.
It would have been obvious to one of ordinary skill at the time of the invention to have used the process of Säthre to construct a runway safety area since Schirtzinger teaches foamed glass to be a suitable application of this type of product.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.  In view of the amendment to claim 17, the 102 rejection in view of Schirtzinger has been withdrawn and replaced with a 103 rejection.  Regarding the material, Schirtzinger specifically teaches a foam glass product and further leaves the decision to one skilled in the art (column 9, lines 22-23).  In view of this teaching and that foamed glass bodies in cement matrixes are known to use in civil engineering applications, the claims are within ordinary skill.
In the arguments directed to the combination with Säthre, applicant refers to “most examples” of Schirtzinger.  It is not every embodiment that is being relied upon; rather, it is solely the embodiment using foamed glass aggregate.  Arguments regarding any other embodiment(s) and/or the existence of other embodiments are moot.  
The arguments regarding the particle size and gravel foundation in Säthre are also moot, as this reference has not been relied upon as a teaching for these features.  Säthre has been used as a teaching of a cement covering for foamed glass bodies.  It is also noted that the bodies of Säthre, even with planar sides, are clearly irregular (Figure 2) and at least some include stacking angles as claimed.  In view of the drawing submitted on 26 July 2022, it is clear that this is sufficient to meet claim recitations regarding the stacking angle.
While applicant has argued the specifics of the prior art, no challenge to examiner’s assertions of Official notice have been made; therefore, these have been taken as admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671